DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the AFCP filed on 02/15/2022. Claims 1-14, 16, and 19-22 are pending in the case. Claims 1, 5, and 20 are independent claims.

Response to Arguments
Applicant's amendments to claims 1 and 2, and arguments regarding 35 U.S.C. § 112 rejections of claims 1-4 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 20 now include the specific input features that are required and how they are to be preprocessed prior to projecting the preprocessed input and performing the subsequent steps. This in combination with the other elements recited render the claim unobvious, since an unreasonable amount hindsight reasoning would be required to arrive at the totality of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123